Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a1) as being taught by Akimaya (PGPUB 2011/0175560).
With respect to claim 1, Akiyama teaches permanent-magnet synchronous motor comprising: 
an inverter power circuit (fig. 3, 13) including a plurality of switching elements that are switched to convert direct-current power to three-phase (u, v, w) alternating-current power; 
a motor (11) body to be driven by the three-phase alternating-current power, the motor body including a stator and a rotor (paragraph 0018); 
a current detection circuit (21/32/47) to calculate an excitation current value and a torque current value (Iγ) from respective motor current values of two phases of the stator and an estimated value of a magnetic pole position (ϴ ) of the rotor; 
a magnetic pole position detection circuit (49) to determine, for output to the current detector , the estimated value from the excitation current value, the torque current value, and supply voltage information; 

an inverter controller (23) to control the inverter power circuit on a basis of the supply voltage information and the estimated value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (PGPUB 2011/0175560) in view of Futami (US 5,463,299).
With respect to claim 4, Akiyama does not teach further comprising a rectifying and smoothing circuit to convert alternating-current power supplied by an alternating-current power supply to the direct-current power.
Futami teaches further comprising a rectifying (D1 –D4) and smoothing circuit (C) to convert alternating-current power (24) supplied by an alternating-current power supply to the direct-current power. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a rectifier to supply DC bus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Futami teaches ventilation blower (column 2, lines 15-21) comprising the permanent-magnet synchronous motor according to any one of claims 1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the motor for ventilation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 10, Akiyama does not teach ventilation blower comprising the permanent-magnet synchronous motor according to any one of claims 4.
Futami teaches ventilation blower (column 2, lines 15-21) comprising the permanent-magnet synchronous motor according to any one of claims 4. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the motor for ventilation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 2-3, 6-9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846